DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 27 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The citation will be understood to address this over a wide variety of amounts including substantially.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-25, 27-31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fuwa (U.S. Pub. No. 2006/0081217).
Regarding claims 16 and 30, Fuwa discloses a control system for controlling a valve actuator for an internal combustion engine, the control system comprising one or more controllers (Abstract), the control system being configured to: 
receive a requirement signal indicative of a requirement for valve actuation with a first valve timing characteristic (paragraphs 4 and 5 have already actuated the valve); 
receive an expected flow signal indicative of an expected mass flow rate of air associated with the first valve timing characteristic (paragraph 5 discloses a table and paragraph 37 discloses basing this expectation of the throttle); 
control the valve actuator to provide the first valve timing characteristic (paragraphs 4 and 5 are already controlling the actuator paragraph 38 discloses controlling after determining target values); 
receive an actual flow signal indicative of an actual mass flow rate of air associated with the control of the valve actuator (S110); 
cause comparison of the actual flow signal with the expected flow signal (paragraph 5 discloses comparing the signals to perform S120); and 
cause an action to be performed in dependence on the comparison, wherein the action comprises at least one of a compensation action, a fault reporting action, and determining camshaft phase information (S130 disclosed in paragraph 55). 
Regarding claim 17 which depends from claim 16, Fuwa discloses wherein performance of the action obviates a requirement for a camshaft phase error function of a camshaft position sensor, enabling the internal combustion engine to be optionally provided without the camshaft position sensor (disclosed in the last lines of paragraph 5).
Regarding claim 18 which depends from claim 16, Fuwa discloses wherein the internal combustion engine is a fixed-phase camshaft internal combustion engine and the valve actuator enables at least variable valve timing (5 is a variable valve timing).
Regarding claim 19which depends from claim 16, Fuwa discloses wherein the valve actuator is at least one of
 configured to enable substantially continuous adjustment of at least valve timing characteristics (paragraph 30), 
an electrohydraulic valve actuation system, an electromagnetic valve actuation system, and for at least intake valves (valve timing option addressed).
Regarding claim 20 which depends from claim 16, Fuwa discloses wherein the first valve timing characteristic comprises
late valve opening (paragraph 32) and/or early valve closing (opening option addressed) and/or wherein the first valve timing characteristic is associated with a valve-open duration (opening option addressed), and wherein a magnitude of variation of the actual flow signal from the expected flow signal decreases for greater valve-open durations.
Regarding claim 21 which depends from claim 16, Fuwa discloses wherein the compensation action 
influences control of a vehicle subsystem to reduce the difference between actual and expected flow signals (paragraph 5) and/or 
influences control of a vehicle subsystem to reduce the effect of the difference on one or more engine characteristics (difference option addressed).
Regarding claim 22 which depends from claim 21, Fuwa discloses wherein the vehicle subsystem comprises one or more of: the valve actuator, a throttle valve, a forced induction subsystem, an air bypass valve, or an exhaust gas recirculation subsystem (this modifies the unaddressed option of claim 21).
Regarding claim 23 which depends from claim 16, Fuwa discloses wherein the fault reporting action causes a fault indicator to be stored that indicates that a discrepancy exists between an actual and an expected camshaft angular position relative to a crankshaft angular position (yes at s100).
Regarding claim 24 which depends from claim 16, Fuwa discloses wherein at least the actual mass flow rate of air is determined using an air flow model capable of measuring a quantity of air inducted into the internal combustion engine using information from one or more sensors (91 is the sensor which would be used in the model the requirements of the model not claimed allows for what this system is doing to satisfy the broad limitation of a model).
Regarding claim 25 which depends from claim 16, Fuwa discloses wherein the expected mass flow rate comprises at least one of an expected quantity of a mass flow rate of air (paragraph 5 and 37-39), and an expected sign of a difference in mass flow rate of air when changing from a second valve timing characteristic to the first valve timing characteristic (expected option addressed).
Regarding claim 27 which depends from claim 16, Fuwa discloses wherein the control of the valve actuator is performed when substantially no combustion is demanded from the internal combustion engine (as per 112 rejection above the citation is addressing this limitation).
Regarding claim 28 which depends from claim 16, Fuwa discloses wherein the requirement signal comprises a diagnostic requirement signal (s100) or a torque demand signal (diagnostic option addressed).
Regarding claim 29 which depends from claim 16, Fuwa discloses A vehicle comprising the control system of claim 16 (paragraph 4 discloses a vehicle).
Regarding claim 31 which depends from claim 30, Fuwa discloses 31. (New) A non-transitory, computer-readable storage medium storing instructions that, when executed by one or more electronic processors, causes the one or more electronic processors to carry out the method of claim 30 (paragraph 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuwa (U.S. Pub. No. 2006/0081217).
Regarding claim 26 which depends from claim 25, Fuwa discloses wherein the actual flow signal comprises an actual sign of a difference in mass flow rate of air when changing from the second valve timing characteristic to the first valve timing characteristic (When the valve timing produces a difference in flow then the sensor which measures intake air amount will read a different amount of air being “an actual sign of a difference”).  Fuwa does not disclose and the action is caused to be performed in dependence on the expected sign being negative and the actual sign being positive.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Fuwa with positive or negative signs because math is being performed to determine a discrepancy and every number is either positive or negative.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747